Exhibit 10.22

     
Devon Energy Corporation
  405 235 3611 Phone
20 North Broadway
  www.devonenergy.com
Oklahoma City, OK 73102-8260
   



December ___, 2010
[INSERT NAME]
[INSERT ADDRESS]
[INSERT CITY], OK [INSERT ZIP CODE]
Re: Amendment of RSA and NQSO Agreements
Dear [INSERT NAME]:
This letter agreement memorializes our understanding with respect to the
amendment of (i) the Restricted Stock Award Agreements under (a) the Devon
Energy Corporation 2009 Long-Term Incentive Plan identified on Annex A as the
2009 RSA Agreements (the “2009 RSA Agreements”) and (b) the Devon Energy
Corporation 2005 Long-Term Incentive Plan identified on Annex A as the 2005 RSA
Agreements (the “2005 RSA Agreements” and, together with the 2009 RSA
Agreements, the “RSA Agreements”) and (ii) the Nonqualified Stock Option Award
Agreements under (a) the Devon Energy Corporation 2009 Long-Term Incentive Plan
identified on Annex A as the 2009 NQSO Agreements (the “2009 NQSO Agreements”)
and (b) the Devon Energy Corporation 2005 Long-Term Incentive Plan identified on
Annex A as the 2005 NQSO Agreements (the “2005 NQSO Agreements” and, together
with the 2009 NQSO Agreements, the “NQSO Agreements”), in each case between you
and Devon Energy Corporation.
Each RSA Agreement is hereby amended to insert the following at the end of
Section 3(b)(iv):
“If (i) the Participant is Post-Retirement Eligible, (ii) the death of the
Participant occurs following the Date of Termination, and (iii) no
Non-Compliance Event has occurred prior to the date of the Participant’s death,
then any percentages of installments of Restricted Stock that remain unvested on
the date of the Participant’s death but in which the Participant was eligible to
vest pursuant to this Section 3(b)(iv) shall become fully vested upon the
Participant’s death.”
Each NQSO Agreement is hereby amended to insert the following at the end of
Section 2(e) (in the case of the 2009 NQSO Agreements) and Section 3(d) (in the
case of the 2005 NQSO Agreements):
“If (i) the Participant is Post-Retirement Eligible, (ii) the death of the
Participant occurs following the Date of Termination, and (iii) no
Non-Compliance Event has occurred prior to the date of the Participant’s death,
then any percentages of installments of the Covered Shares of the Stock Option
that remain unvested on the date of the Participant’s death but in which the
Participant was eligible to vest

 



--------------------------------------------------------------------------------



 



pursuant to this [Section 2(e)]1 [Section 3(d)]2 shall become fully vested and
exercisable upon the Participant’s death.”
Each NQSO Agreement is hereby amended to (i) insert a new subsection (g) in
Section 4 as set forth below, (ii) re-letter the existing subsection (g) as
subsection (h) and (iii) insert a reference to subsection (g) as an addition to
the list of cross-referenced subsections in re-lettered subsection (h):
     “(g) If (i) the Participant is Post-Retirement Eligible, (ii) the death of
the Participant occurs following the Date of Termination, (iii) there are
percentages of installments of the Covered Shares of the Stock Option that
remain unvested as of the date of the Participant’s death but in which the
Participant was eligible to vest pursuant to Section 2(e), and (iv) no
Non-Compliance Event has occurred prior to the date of the Participant’s death,
the three-year anniversary of the date of the Participant’s death.”
Sincerely,
DEVON ENERGY CORPORATION
Frank W. Rudolph
Executive Vice President, Human Resources
Acknowledged and agreed to:
_______________________
[INSERT NAME]
______________________
Date Signed
 

1   Language inserted in 2009 NQSO Agreements   2   Language inserted in 2005
NQSO Agreements

 



--------------------------------------------------------------------------------



 



ANNEX A
2009 RSA Agreements:
[Insert]
2005 RSA Agreements:
[Insert]
2009 NQSO Agreements:
[Insert]
2005 NQSO Agreements:
[Insert]

 